UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6168


MICHAEL GRAY GODFREY,

                Plaintiff - Appellant,

          v.

DR. LONG; DISCHARGE NURSE MIKE,       Central   Prison;   HEAD   NURSE,
Lumberton Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03105-BO)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Gray Godfrey, Appellant Pro Se. Jaye E. Bingham-Hinch,
Kari Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina; Elizabeth Pharr McCullough, Kelly Elizabeth
Street, YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina;
Kimberly D. Grande, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Gray   Godfrey       appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the    record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Godfrey v. Long, No. 5:10-ct-03105-BO (E.D.N.C. Jan. 9,

2012).      We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented    in   the    materials

before   the    court   and    argument      would   not    aid   the   decisional

process.



                                                                          AFFIRMED




                                         2